Citation Nr: 1128459	
Decision Date: 08/01/11    Archive Date: 08/10/11

DOCKET NO.  08-09 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative changes of the right knee.

2.  Entitlement to service connection for a lumbar spine disability, as secondary to service-connected bilateral knee disabilities.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU), to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1976 to July 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  The claims have since been transferred to the RO in Togus, Maine, which certified the claims for appeal.

Because the Veteran has disagreed with the initial rating assigned following the grant of service connection for degenerative changes of the right knee, the Board has characterized this claim in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  In correspondence received in November 2009, however, the Veteran cancelled his hearing request.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the matters on appeal have been accomplished.

2.  In correspondence dated in June 2011, prior to the promulgation of a decision in the appeal, the appellant withdrew his appeal for claim for entitlement to an initial rating in excess of 10 percent for degenerative changes of the right knee.

3.  The Veteran's lumbar spine disability is not etiologically related to his service-connected bilateral knee disabilities.

4.  The Veteran has been granted service connection for degenerative changes of the right knee (rated as 10 percent disabling) and left knee arthritis (rated as 10 percent disabling); his combined disability rating is 20 percent.

5.  The Veteran's service-connected disabilities do not meet the minimum percentage requirements for award of a schedular TDIU, and these disabilities are not shown to prevent him from obtaining or retaining substantially gainful employment.


CONCLUSIONS OF LAW


1.  The criteria for withdrawal of a Substantive Appeal by the appellant have been met regarding the issue of entitlement to an initial rating in excess of 10 percent for degenerative changes of the right knee.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for service connection for a lumbar spine disability are not met.     38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).

3.  The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant.             38 C.F.R. § 20.204.  The appellant has withdrawn the appeal for a claim of entitlement for an initial rating in excess of 10 percent for degenerative changes of the right knee.  The withdrawal was made in written correspondence dated in June 2011.  In light of the foregoing, there remain no allegations of errors of fact or law for appellate consideration pertaining to this claim.  Accordingly, the Board does not have jurisdiction to review this issue and the appeal regarding this issue is dismissed.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in February 2007 and April 2007 pre-rating letters, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for service connection and a TDIU, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  These letters also included information pertaining to the assignment of effective dates, as well as the type of evidence that impacts those determinations.  The May 2007 rating decision reflects the initial adjudication of the claim after issuance of these letters.  Hence, the February 2007 and April 2007 letters-which meet the content of notice requirements described in Dingess/Hartman and Pelegrini-also meet the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claims on appeal decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, VA outpatient treatment records, and Social Security Administration (SSA) records.  

The Board also finds that no additional RO action to further develop the record on the claims on appeal is warranted.  The Board acknowledges that the Veteran has not been provided with a VA examination pursuant to either claim currently on appeal.  In disability compensation claims, the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) citing 38 U.S.C. § 5103A(d)(2); Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicat[e]" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

Here, however, the Veteran does not meet the McLendon standard.  There is simply no indication in the claims file that the Veteran's lumbar spine disability is related to his service-connected knee disabilities.  The record clearly reflects that the Veteran suffered a job-related injury to his lumbar spine, and no other evidence of record even reflects that his back disability may be related to his service-connected knee disabilities.  In this regard, the record also contains no evidence that the Veteran is unemployable due to his knee disabilities.  As there is no competent evidence indicating that the Veteran is unemployable, the threshold for an examination has not been met.  Thus, the Board finds that a VA examination is not warranted for either claim.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.  § 3.303(d).

Here, the Veteran claims entitlement to service connection for a lumbar spine disability only on a secondary basis, as due to his service-connected knee disabilities.  Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See 38 C.F.R.    § 3.310.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  [Parenthetically, the Board notes that, effective October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the requirements for establishing secondary service connection on an aggravation basis.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  However, given the basis for the denial as noted below, any further discussion of the amendment is unnecessary.]

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See generally 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Considering the claim for secondary service connection in light of the above, the Board finds that the claim must be denied because the preponderance of the evidence establishes that the Veteran's lumbar spine disability is not related to his service-connected knee disabilities.

On April 2007 SSA examination, the Veteran was diagnosed with previous back injury with disk surgery.

A July 2007 lumbar MRI reflected very mild diffuse disc bulge in the L2-3, moderate central canal stenosis due to combination of severe facet hypertrophy and mild diffuse disc bulge in L3-4, mild-to-moderate central canal stenosis associated with a marked facet hypertrophy and mild to moderate diffuse disc bulge in L4-5, and very mild diffuse disc bulge and moderate bilateral facet hypertrophy at L5-S1.  The impression was central canal stenosis and potential impingement of transiting nerve roots noted at L3-4 on the left, and L4-5 on the right.  At L5, there was an appearance of a conjoined left L5-S1 nerve root, with potential impingement of both as described above.  Facet arthropathy was extensive and severe.

On September 2007 VA physical therapy evaluation, the Veteran reported that a long history of heavy lifting (the Veteran was a power lifter 30 years prior), past motor vehicle accidents, and a traumatic incident 10 years ago in which the Veteran fell 60 feet to the ground while working construction, led to his chronic low back pain.  The Veteran noted that his pain had been present for 10 years.

On January 2009 VA examination for the Veteran's knees, the Veteran reported that he had been walking with a limp because of the right knee for 10 or 15 years.

The Veteran has been diagnosed with multiple lumbar spine disabilities, as evidenced by the July 2007 lumbar MRI, diagnosing several disk problems.  Although the Veteran argues that his lumbar spine disability is related to his service-connected knee disabilities, the claims file does not contain any competent nexus opinion addressing this issue.  None of the medical records reflecting a diagnosis of back disabilities even suggests that there exists a medical nexus between any Veteran's current lumbar spine disability and his service-connected knee disabilities, and neither the Veteran nor his representative has presented or identified any such existing medical opinion.  Instead, the evidence of record has unambiguously attributed the Veteran's current back problems to his 60 foot fall at work (as well as other post-service traumas).  When relaying his history to his medical providers, the Veteran, himself, also attributed his lumbar spine problems to post-service incidents.  The medical evidence of record simply contains no evidence that any lumbar spine disability is in any way related to his service-connected knee disabilities.

As no competent evidence establishing a relationship between the Veteran's lumbar spine disability and his service-connected knee disabilities, including evidence of aggravation, is of record, the Board finds that service connection on a secondary basis is not warranted.

Finally, as for any direct assertions by the Veteran that there exists a medical nexus between his lumbar spine disability and his service-connected bilateral knee disability, such evidence provides no basis for allowance of the claim.  Although the Veteran is competent to discuss his symptoms, the Veteran is not shown to be other than a layperson without appropriate medical training and expertise.  Thus, he is not competent to render a probative opinion on such a medical matter such as a nexus opinion between his service-connected knee disabilities and his lumbar spine disability.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for secondary service connection for a lumbar spine disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as there is no competent evidence in favor of the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert,1 Vet. App. at 53-56.

TDIU

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010).  In exceptional circumstances, where the veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b) (2010).

In this case, the Veteran does not meet the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for award of a schedular TDIU, as service connection is in effect for degenerative changes of the right knee and for arthritis of the left knee (each rated as 10 percent disabling for a combined rating of 20 percent).

However, a total rating, on an extra-schedular basis, may nonetheless be granted, in exceptional cases (and pursuant to specifically prescribed procedures), when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities (per 38 C.F.R. § 4.16(b)).  Hence, consideration of whether the Veteran is, in fact, unemployable, is still necessary in this case.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards, the case should be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  See 38 C.F.R. § 4.16(b).

The central inquiry is "whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

At the outset, the Board recognizes that the Veteran, who is 54 years old, has been both unemployed and employed part time pertinent to this appeal.  However, as indicated above, unemployed does not mean unemployable.

On the Veteran's application for a TDIU, he reported that he last worked full time in September 2005, performing manual labor.  He noted that his knee and back disabilities were the reasons that he could no longer work.  In September 2007, the Veteran's former employed submitted a form indicating that the Veteran last worked in September 2005.  He worked 25 to 30 hours per week performing cleaning and maintenance, and he quit in September 2005.

On April 2007 SSA examination, the Veteran reported that he was unable to do any regular work since December 22, 2007 due to arthritis, carpal tunnel syndrome in his right hand, and disc problems in his neck and back, and had only worked part time for the past two or three years.  The examining physician found that the Veteran had limitation of motion in his low back and swelling and tenderness in both knees.  The Veteran was able to stand and walk, but he walked with a noticeable limp.  The Veteran was able to use his hands for light manual dexterous purposes, but the examiner found that he probably would be unable to work while standing.  SSA found that while the Veteran's recent examination indicated that he may have difficulty standing for long periods of time, the medical findings did not show limitations which resulted in a finding of disability.  SSA found that the Veteran was not prevented from doing all types of work.

On May 2007 VA examination, the Veteran was noted to be out of work since December 2006 due to an on-the-job injury of his spine.  The examiner noted that the Veteran's activities of daily living were not impaired by his knee disabilities.

As noted above, service connection is only in effect for bilateral knee disabilities.  The SSA examination of record reveals that with the Veteran's service-connected and nonservice-connected disabilities, he would only be restricted in employment requiring standing.  Similarly, the Veteran's VA examination found that he was out of work due to his nonservice-connected spine injury.  The Veteran's activities of daily living were found to be unimpaired by his service-connected disabilities.  In this case, the medical evidence simply does not indicate that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.

The above-noted facts clearly do not support a finding that the Veteran's service-connected disabilities-without consideration of his nonservice-connected disabilities, including carpal tunnel, back, and neck disabilities-are of sufficient severity to produce unemployability.  As such, the requirements for a TDIU simply are not met.

For all the foregoing reasons, the claim for a TDIU must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56. 


ORDER

The claim for entitlement to an initial rating in excess of 10 percent for degenerative changes of the right knee is dismissed.

Entitlement to service connection for a lumbar spine disability, as secondary to service-connected bilateral knee disabilities, is denied.

Entitlement to a TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


